Citation Nr: 0303056	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  99-02979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on verified active duty from January 1944 
to May 1946, and he had unverified active duty from May 1951 
to October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 RO decision which denied the 
veteran's claim for an increase in a 50 percent rating for 
PTSD.  


FINDING OF FACT

The veteran's PTSD is productive of total social and 
occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

By an August 1994 RO decision, service connection for PTSD 
was granted, and a 30 percent rating was assigned.  By an 
August 1996 RO decision, the PTSD rating was increased from 
30 to 50 percent.

An August 1998 VA psychiatric examination report shows that 
the veteran reported that he had recurrent and intrusive 
distressing memories of the war, including nightmares and 
flashbacks.  He said he was nervous when people were around 
and was depressed that he could not work due to his PTSD.  On 
mental status examination, he was well-groomed and 
cooperative, and he had direct eye contact.  He was alert, 
and oriented to person, place, and time.  His speech was 
clear with normal volume, rate, and rhythm.  His mood was 
depressed and anxious.  His affect was somewhat constricted 
but appropriate to content.  Impulse control was appropriate.  
He denied suicidal or homicidal ideation.  He had no 
psychotic symptomatology, cognitive deficits, or perceptual 
distortions.  His memory (long-term and recent) was intact; 
and his short term memory was somewhat limited.  His 
concentration and attention abilities were poor.  He had 
appropriate judgment and insight.  It was opined that his 
social and industrial adaptability was severely impaired.  
Now that he was physically impaired, it was opined, his PTSD 
had been exacerbated.  His ability to maintain effective 
relationships with his family and friends was severely 
impaired.  His psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in his 
ability to obtain or retain employment or even volunteer.  
The diagnoses were continuous PTSD and a depressive/anxiety 
disorder due to a medical condition.  The GAF score for PTSD 
and depressive/anxiety disorder was 40.  It was noted that 
his GAF for PTSD, alone, was 50, without consideration of his 
depressive anxiety disorder due to a medical condition. 

A July 2000 statement from a VA physician indicates that the 
veteran's PTSD symptoms included nightmares, intrusive 
recollections, and avoidance of symptoms.  It was noted that 
he attended group therapy and that his problems were of a 
long-standing nature.  It was opined that it was not 
anticipated that the veteran's problems would resolve.  It 
was opined that the veteran was a 100 percent disabled in 
terms of his employment.

A February 2001 VA examination report shows that the veteran 
complained of nightmares and hyperarousal symptoms.  On 
mental status examination, he was oriented times three.  He 
had no impairment of thought processes or communication.  He 
had no delusions or hallucinations.  His IQ, memory (remote 
and recent), insight, and judgment were intact.  He appeared 
more worried than depressed.  The diagnoses were PTSD and 
secondary depression with anxiety symptoms.  It was noted 
that his GAF score for PTSD was 60.  It was opined that the 
veteran had moderate symptoms but was able to maintain daily 
activities of living and personal hygiene.  It was opined 
that his depression may indirectly impact PTSD, but that it 
did not appear evident at this time.  The veteran was advised 
to increase his medication. 

VA outpatient treatment records, dated in 2001 and 2002, show 
that the veteran  was participating in group PTSD therapy. 

In a February 2002 statement, a VA physician indicated that 
the veteran suffered from PTSD.  It was noted that he had 
daily dreams about trauma, and slept an average of 3 to 4 
hours per night.  It was noted he had a startle reaction, 
experienced avoidance symptoms, and had trouble with his 
temper.  It was opined that his emotional disorder 
contributed significantly to his inability to maintain 
gainful employment.  It was noted that his score was 39.

At a June 2002 Travel Board hearing, the veteran and his wife 
presented testimony before the undersigned Judge.  The 
veteran related that he had daily problems in concentrating 
and thinking.  He said he had problems with his memory.  He 
indicated he was easily angered and irritated.  He said his 
PTSD had an effect on his wife (of 53 years) and his 
children, and he related that he socialized with one couple.  
He said that he easily got frustrated, angry, and irritable.  
On two different occasions, he said, he hit a wall, and had 
put a gun his mouth.  He related he participated in weekly 
group PTSD therapy and often cried during the meetings.  He 
said he had sleep problems (including physical outbursts at 
night) such that he no longer slept with his wife.  He said 
he had last worked, in 1990, as a salesman, and had problems 
with the customers.  He said he was taking medication for his 
PTSD.  The veteran's wife related that the veteran had panic 
attacks, and spent most of the time in the basement on his 
own. 

A December 2002 VA PTSD examination report shows that the 
veteran complained of daily intrusive thoughts and 
flashbacks.  He said that he had significant sleep 
disturbances including nightmares, sleep walking, and 
physical movements in bed like back flips.  He said he had 
low energy and poor concentration and was easily angered and 
agitated.  He related he had a depressed mood and feelings of 
hopelessness.  He said he tended to isolate more and his wife 
said that only one couple had remained their friends.  The 
veteran's wife related that he tended to pick fights over 
little things.  She said that the veteran's relationship with 
her and their sons was strained.  The veteran indicated he 
had limited social activity aside from attending weekly World 
War II group meetings and had no interest in usual 
activities.  On mental status evaluation, the veteran was 
oriented to person, place, and time.  His eye contact was 
appropriate.  His speech was of normal rate and rhythm with 
no evidence of word finding difficulties.  Thoughts were 
logical and sequential.  Answers were clear and detailed.  
Attention and concentration were within normal limits.  
Affect was depressed and tearful at times.  The veteran 
reported passive suicidal ideation but denied current 
intention or planning.  He denied homicidal ideation and 
denied experiencing auditory or visual hallucinations.  
Insight and judgment appeared intact.  The veteran was 
cooperative throughout the interview.  The Axis I diagnoses 
were chronic PTSD, and a mood disorder due to a general 
medical condition with a major depressive-like episode.  His 
Axis IV diagnosis was social isolation.  His Axis V diagnosis 
was a GAF score of 40.  It was opined that the veteran's 
symptoms had increased in severity and frequency as evidenced 
by daily intrusive thoughts and nightmares, the onset of 
sleep walking, and other potentially dangerous night time 
activities.  He had frequent suicidal ideation and impairment 
in family relationships and social and occupational 
functioning.  His ongoing depression was directly related to 
his multiple medical problems and his psychosocial stressors 
appeared to further exacerbate his PTSD.  It was difficult to 
accurately determine a current GAF for the veteran's PTSD 
independent of his depression as he had not been without 
depressive symptoms for any extended period of time. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 66 Fed. Reg. 45,620 
(Aug 29, 2001) (to be codified as amended at 38 C. F. R. 
§ 3.159.  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date. 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  There is sufficient 
evidence of record to decide the claim.  Further, there is no 
prejudice to the veteran in proceeding with this appeal as 
this decision results in a full grant of the benefit sought 
on appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

PTSD is rated under Diagnostic Code 9411.  A 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is to be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

In sum, it is noted that the evidence on file shows that when 
the veteran was examined by VA in August 1998, it was noted 
his short-term memory was somewhat limited, and his 
concentration was poor.  The assessments included continuous 
PTSD.  It was opined that his social and industrial 
adaptability was severely impaired.  Specifically, it was 
noted that his ability to maintain effective relationships 
with his family and friends was severely impaired.  Further, 
it was noted that his psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
his ability to obtain and retain employment or even 
volunteer.  His GAF score for PTSD was 50. 

A July 2000 statement, from a VA physician, indicates that 
the veteran had PTSD and was 100 percent disabled in terms of 
employment. 

A February 2001 VA examination report reflects that the 
veteran had diagnoses including PTSD and secondary depression 
with anxiety symptoms.  His GAF score was 60.  It was opined 
that the veteran had moderate symptoms but was able to 
maintain daily activities of living and personal hygiene. 

A February 2002 statement, from a VA physician, indicates 
that the veteran had PTSD and that his emotional disorder 
contributed significantly to his inability to maintain 
gainful employment.  It was noted his GAF score was 39.

At a June 2002 Travel Board hearing, the veteran testified 
that he last worked in 1990, as a salesman.  He said that he 
had problems dealing with customers.  He said he had problems 
with concentration and memory.  

At a December 2002 VA examination, the veteran complained of 
daily intrusive thoughts and flashbacks.  He said he had 
significant sleep disturbances.  He said he had low energy, 
poor concentration, a depressed mood, and feelings of 
hopelessness.  He said he tended to isolate himself and had 
limited social activities aside from his PTSD group therapy.  
On mental status examination, it was noted that his affect 
was depressed and he was tearful at times.  The veteran 
reported passive suicidal ideation.  It was objectively noted 
by the examiner that the veteran's psychiatric symptoms had 
increased in severity.  It was noted that his medical 
condition had exacerbated his PTSD, and that he had 
impairment in social relationships (including with his 
family) and with occupational functioning.  His GAF score was 
40. 

With due consideration of the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds that the veteran's 
service-connected PTSD is productive of total occupational 
and social impairment, without regard to any non-service-
connected psychiatric impairment.  In terms of occupational 
functioning, it is noted that the veteran has not worked in 
over a decade.  He indicated he last worked in 1990 as a 
salesman.  With regard to his social adaptability, it is 
noted that while he is married and lives with his wife, his 
relationship with her and his children appears to be 
strained.  He has indicated that he tends to isolate himself, 
and spends most of his time in the basement by himself.  
Notably, a VA physician has twice remarked (in 2000 and 2002) 
that the veteran was unable to work due to psychiatric 
impairment.  Further, on VA examination in 2002 it was noted 
that his GAF score was 40.  In sum, the evidence on file 
demonstrates total impairment due to PTSD.  An increased 
rating, to 100 percent, is granted.




ORDER

Entitlement to a 100 percent rating for PTSD is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

